'74,3@¢{‘ 02)@

Randall Bolivar #71719379
Ellis Unit
1697 FM 980
Huntaville, Texas 77343

June 1, 2015

Texas Court of Eriminal Appeala
Abel Acoata, Clerk of the Court
F’.U. Bo>< '|ZISUB, Capitol Station ,/o/V 05/0 coal 240/5 /é_S-_§
Auatin, Texas 78711

Via gertified Mail No.

RE:DocumentS For Filing with the Court

REF: mR-79,354-03

Dear Mr. Acosta, ' REC CE'VEDIN

63
Em=i@§ad for filing with the cuurt, please find my REAL`TDR'B Mnfi`\}i§iTi"n': C‘:'W!“‘¥H*J»G€LAPF’EALS

EUNSULIDATE EUSE NUB. MR- 79, 354- 02 AND MR- 79, 55&- 03; AND ADBPT THE FILIN§§Q 1()2015
FRUM THE SAME, in accordance with your normal procedures.

Thank you For your time and efforta. Bod Blaas You! i ri '
K@@- F»C,G°€a, "F@gg§
\Reapectfully Bubmitted,

MM/

cc:
Ehief Staff Attorney, 13TH EDA
Cameron County D.A.'S foice

54 a_\¢ ?¢os¢wi-;Na A`\"Q>€'r\z»j \

 

`>\ /

cAusE No. wR-?s,zsu-oz
IN THE TEXAS

couRT oF cRIMINAL APPEALS
AusTIN, TEXAs

RANDALL BDLIVAR, §
Realtor § Relief Sought From:
§ CUA NU. 13-14-00157-CR
VS. . § EUA NU. 13-11-00397-CR
' §
THIRTEENTH CUURT UF APPEALS, § Tr. Ct. ND. Ug-ER-ZBEg-A
Réspondent §

REALTUR'S MOT10N T0 00N30LIDATE EAUSE N05. MR- 79, 354- 02 AND UR- 79, 354- 03; AND

ADOPT THE FILINGS FROM THE- SAME

 

T0 THE HONORAELE JUDEES 0F THE BUURT 0F ERIMINAL APPEALS:

Eomes now Randall Bolivar, Realtor pro se, and respectfully moves the Court

to consolidate the causes of action and their_filings in cause numbers

UR-79, 354-02 and mR-79,354-03, filed in this honorable court. In support of
this reouest, Realtor respectfully shows the Eourt as follows:

FAETS:

1. 0n September 15, 2014 Realtor filed his Motion For Leave and Petition For
Issue of writ of Mandamus in this Bourt.

2. 0n 0ctober B, 2014 the Eourt "denied without written order motion for
leave to file the original application for writ of mandamus§"

3. 0n November 10, 2014 the Eourt, "Pursuant to Rule 79.2(d)¥ dismissed the
Motion for Reconsideration/Rehearing.

4. Matters raised in the filings made by Realtor in UR- 79, 354- 02 were based
on Respondenths abuse of discretion as it related to 00LLATERAL ESTDPPEL,
and the ministerial duty to act under well-established law.

5. 0n May 13, 2015 Realtor filed a subsequent petition requesting relief from
denial of Respondent's ministerial duty to act on a matter related to the
pro se access to the appellate record.

ARGUMENT:
Realtor argues that this honorable Court may have mistakenly dismissed his
Motion for Reconsideration/Rehearing pursuant to a rule that is inapplicable
t§ the filings of extraordinary matters. RULE 52, TRAP. Because RULE 79.2(d),
TRAP, does not apply to the facts and circumstances in this case, Realtor is
entitled to have his petition reviewed, and the merits addressed, by this Eourt.
Furthermore, Realtor argues that it is in the interests of judicial economy

and the fair and proper administration of justice that the,matter be addressed

(1 of 3)

}

by this 00urt before Realtor will be forced to raise this matter to the Federal
Eourts. lt is, of course, also in the interest of commity.

Additionally, Realtor argues that the judicial determination in the first
proceeding is in 00NFLIET MHICH DESTRUYS THE VERDIET of the second proceeding.

Realtor further argues that the Respondent's latest action is in 00NFLIET 0F
0PIN10N with the rulings of this Eourt as set-out in AMADUR V. STATE, 221 Sm3d 1
666 (EEA 2007) and KELLV V. STATE, 436 503d 313 (ECA 2014).

Realtor has no remedy at law, and mandamus is proper. Even if, "[i]n some
cases, a remedy at law may`technically exists however, it may nevertheless be
so uncertain, tedious, burdensome, slow, inconvienient, inappropriate, or
ineffective as to be deemed inadequate." SMmTH V. FLACK, 720 SUZd 7B4, 792
(CEA 1907). 5ee also EREENUALL U. 000RT 0F APPEALS 13TH JUD. DIST. 159 503d
645, 640-49 (EEA 2005); IN RE SUSAN REED, 2014 Tex. App. Lexis 10893.

Because any further proceedings would be deemed inadequate relief, it isjust

and proper for this Honorable Court to consolidate the two causes of action, m

land adopt the filings from MR-79,354-02 into this case.

4 PRAYER FoR RELIEF
Uherefore, premises considered, Realtor praysmthis Homorable COurt will grant
the motion and 00N50LIDATE EAUSE N03. MR-79,354-02 and UR479,354-03; and ADUPT
the filings in the same.
Respectfully Submitted,
Randall Bolivar; Pro Se Realtor
Ellis Unit, TDEJ # 1719379
1697 FM 900
Huntsville, Texas 77343

VERIFICATIDN

sTATE oF TExAs §
§
couNTY oF wALKER §
I, Randall Bolivar, being presently incarcerated at the Ellis Unit, located in

walker Eounty, Texas, declare under penalty of perjury, without the United States,
that the facts stated herewith are true, correct and complete pursuant to Title

25 usc 1746 (1). v 7{1;¢&$§§5¢£;”’

Executed on June 1, 2015. Randall Bolivar, Affiant

 

(2 of 3)

CERTIFICATE OF SERVICE
I, Maria S. Rey, certify that a true and correct copy of the above and fore-
going documents were served on opposinq counsel for the State at:

Cameron County District Attornev's Office
Chief Staff Attorney

964 E- HarriSOn St-_ 13TH 00urt of Appeals
_ v , 901 Leopard St., 10th Floor
Brownsvllle/ Texas 78520 corpus christi, Texas 79401

Service upon counsel was made bv fa First Class Mail, or hand-deliverv.

SIGNED AND SERVED ON THI§§?bAY-OF , 2015.

 

  

 

  

Maria S. Rev

(3 of 3)